IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 C.N., L.B., AND MINOR CHILD B.K.L.N.;            : No. 76 MM 2020
 J.A.R., E.G.M., AND MINOR CHILD J.G.;            :
 M.N., P.M., AND MINOR CHILD H.M.N.;              :
 G.C., J.J.S.J., AND MINOR CHILD M.S.J.;          :
 M.C., G.S.C., AND MINOR CHILDREN                 :
 G.R.S.C. AND N.B.T.; M.E.L., E.O.E., AND         :
 MINOR CHILD J.O.E.,                              :
                                                  :
                      Petitioners                 :
                                                  :
                                                  :
               v.                                 :
                                                  :
                                                  :
 PENNSYLVANIA DEPARTMENT OF                       :
 HUMAN SERVICES,                                  :
                                                  :
                      Respondent                  :


                                         ORDER



PER CURIAM

       AND NOW, this 16th day of April, 2020, the “Application for Extraordinary Relief

under the Court’s King’s Bench Jurisdiction” is DENIED without prejudice to file an action

in the Commonwealth Court or with the Department of Human Services. If an action is

filed in the Commonwealth Court, either in its original jurisdiction or as an appeal from an

administrative agency, pursuant to Rule of Judicial Administration 1952(A) and the

Pennsylvania Supreme Court’s constitutionally conferred general supervisory and

administrative authority over all courts and magisterial district judges, see PA. CONST. art

V, § 10(a), this Court DIRECTS that the Commonwealth Court shall establish an
expedited schedule for such matter and shall move expeditiously to resolve the matter so

as to prevent further potential harm to Petitioners.

       Additionally, Petitioners’ Application for Relief to File a Reply Brief in Support of

Petitioners’ Application for Extraordinary Relief Under the Court’s King’s Bench

Jurisdiction is GRANTED.




                                             2